Citation Nr: 1816439	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-44 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for a lumbosacral strain (i.e., a low back or lumbar spine disability).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was previously before the Board in May 2014, at which time it remanded for additional development.  The Board finds that there has been substantial compliance with the lumbar spine claim adjudicated herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  However, as detailed below, the Board finds that the RO did not fully comply with the remand instructions with regard to the issue of entitlement to a TDIU, thus, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by decreased range of motion with pain, but there has been no evidence of unfavorable ankylosis of the thoracolumbar spine.  At no time has the service-connected lumbar spine disability been manifested by incapacitating episodes having a total duration of at least 6 weeks in any 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a lumbosacral strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's service-connected lumbar disability has been evaluated under Diagnostic Code 5237 for lumbosacral strain.

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2017).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5423 (2016) provides that an incapacitating episodes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background

VA clinical records from May 2009 to November 2009 demonstrate treatment for back pain.  The records at that time demonstrate diagnoses of abnormally fixated lumbar intervertebral and right sacroiliac joints.  A December 2009 VA medical record noted a September 2009 x-ray report showing lumbar disc degeneration.  Additionally the right sacroiliac joint was fixated.  The assessment was fixated lumbar and right sacroiliac joint.  A subsequent December 2009 medical record revealed a diagnosis of degenerative disc disease of the lumbar spine manifested back pain radiating into the lower left extremity.  

The Veteran was provided a VA examination in February 2010.  The examiner noted that a VA examination was conducted in 2008 without evidence of ankylosing spondylitis of the spine.  However, there was evidence of lumbar degenerative joint disease, disc protrusion L3-4.  It was noted that the stated back condition had deteriorated most likely due to normal degeneration and not to the service-connected back condition.  Notwithstanding, at the time of the examination, the appellant reported that his back pain had persisted for many years and had progressed.  Additionally, he had difficulty walking due to pain and had limited motion.  The condition was treated with pain medication.  

With regard to medical history, there was no history of hospitalization, surgery, trauma to the spine, or neoplasm.  There was a history of erectile dysfunction, numbness, leg/foot weakness, and unsteadiness.  There was no evidence of falls or paresthesias.  Other symptoms included fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was located in the bilateral low back to the superior buttocks and radiated to the right leg and both feet.  The Veteran reported daily flare-ups that were severe and lasted for hours.  There were no precipitating factors, but alleviating factors included rest and pain medication.  There were no incapacitating episodes.  

On inspection of the spine, there was normal posture and head position and there was symmetry in appearance.  The Veteran's gait was not normal with the examiner noting that the Veteran was slow and used a cane.  With regard to abnormal spinal curvatures, there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was also no thoracolumbar spine ankylosis, spasms, or atrophy.  There was guarding, pain with motion, tenderness, and weakness; however, it was not severe enough to be responsible for abnormal gait or spinal contour.

Motor examination revealed active motion against some resistance.  However, muscle tone was normal and there was no muscle atrophy.  Sensory examination revealed sensory loss in the left and right proximal distal medial foot and all toes.

Range of motion testing revealed flexion to 25 degrees; extension to 5 degrees; left and right lateral flexion to 10 degrees; and left and right lateral rotation to 10 degrees.  There was no evidence of pain on active range of motion.  There was also no pain or additional limitation in motion following repetitive testing.  It was noted that the veteran was unemployed at the time of the examination.  The examiner assessed degenerative changes of the lumbar spine.  She indicated that it caused significant effects on his employment.  She noted that x-ray findings in February 2010 did not report spondylitis.  

Subsequent VA and private treatment records document continued treatment for the appellant's lumbar spine, to include back pain radiating to the left hip.  The list of active problems includes degenerative joint disease.  

The Veteran was provided an additional VA examination in November 2015 at which time degenerative arthritis of the spine was assessed.  The examiner noted a diagnosis of lumbosacral strain in November 1978.  At the time of the examination, he reported increased lower back pain with minimal sitting, standing, and walking.

On range of motion testing, the Veteran had forward flexion to 40 degrees; extension to 15 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 20 degrees.  The examiner reported that pain was noted on examination and caused functional loss.  There was evidence of pain on weight bearing.  There was also evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  Specifically, there was pain at the mid to lower lumbar region and bilateral hip area on palpation.  There was no additional loss in function or range of motion following repetitive testing.  The examiner noted that the appellant was not being examined immediately after repetitive use over time; however, the examination was medically consistent with the appellant's statements describing functional loss with repeated use over time.  It was noted that pain significantly limited functional ability with repeated use over time.  In this regard, the Veteran had forward flexion to 30 degrees; extension to 10 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 15 degrees.  The examiner also noted that the examination was not being conducted during a flare-up.  Notwithstanding, he opined that range of motion during flare-ups would be similar to findings on repeated use testing.  

It was reported that the Veteran had localized tenderness resulting in abnormal gait or abnormal spinal contour.  There was no muscle spasm or guarding.  Muscle strength testing revealed active movement against some resistance but no muscle atrophy.  Reflex examination revealed hypoactive findings.  Sensory examination was normal and straight leg raising test was negative.  The examiner concluded that the Veteran did not have radicular pain or any signs or symptoms of radiculopathy.  There was also no evidence of ankylosis of the spine or intervertebral disc syndrome.  The examiner noted that x-rays findings in October 2014 showed degenerative disease of the lumbar spine.

Subsequent medical records note continued treatment for back pain.

A final VA examination was provided in January 2017.  Degenerative joint disease of the lumbosacral spine was assessed.  It was noted that the Veteran is service-connected for a low back condition with a diagnosis of strain.  At the time of the examination, the appellant had pain in the back located in the middle of the lower back and pain in the left buttock going to the back of the left thigh.  The appellant stated that he sometimes has pain on the right side.  He gets epidural injections every three months and uses a back brace; however, he did not have it at the time of the examination.  It was noted the Vetera was not on pain medication.  The Veteran denied flare-ups of the thoracolumbar spine.  

On range of motion testing, the Veteran had forward flexion to 60 degrees; extension to 20 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  There was pain on terminal flexion and extension.  There was no evidence of pain on weight bearing or of localized tenderness or pain on palpitation of the joints or associated soft tissue of the thoracolumbar spine.  There was no additional loss of function or range of motion after repetitive use testing.  With regard to repeated use over time, the examiner determined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability.  There was no guarding or muscle spasm of the thoracolumbar spine.  

Muscle strength testing, reflex examination, and sensory examination were normal.  Additionally, straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs and symptoms due to radiculopathy.  There was no evidence of ankylosis or intervertebral disc syndrome.  The examiner noted that x-ray images of the lumbar spine in January 2017 revealed multilevel degenerative disc disease of the lower lumbar facet arthropathy.

The examiner opined that there was an abnormal examination, with restriction of flexion and extension and pain at the extremes.  The Veteran had pain in the buttock going to the back of the thigh.  The examiner determined that this did not amount to sciatica or radiculopathy.  He indicated that it was referred pain.  He noted that x-rays showed mild to moderate degenerative joint disease.  The condition was stable.  There was no evidence of ankylosing spondylitis.  

An addendum opinion was obtained in May 2017.  The examiner noted that the Veteran is service-connected for lumbosacral strain, which is an overuse syndrome.  When the overuse ceases, the condition abates.  The Veteran was 21 at the time.  Now, 38 years later, he is diagnosed with mild to moderate degenerative joint disease of the lumbosacral spine, consistent with age.  The examiner documented that for 23 years, the appellant worked for the Unites States Postal Service and had to leave service in 2007 because of his back.  Thus, he had a functioning back for many years after leaving service.  Hence, his current lumbosacral degenerative joint disease is not related to his service-connected back strain.  





Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent for the Veteran's lumbar spine disability.

In this regard, the Veteran's lumbar spine disability has been manifested by decreased range of motion of the lumbar spine and pain.  As noted herein, however, in order to warrant a rating in excess of 40 percent under the applicable rating criteria, the Veteran's disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The clinical evidence, however, establishes that the Veteran has retained motion in his spine, although with noted complaints of pain.  He has not contended otherwise.  The fact that the appellant's spine manifests some range of motion is evidence of the absence of unfavorable ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  The evidence further reflects that he exhibits none of the indicia of ankylosis as set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), such as a limited line of vision, restricting opening of the mouth, etc.  The Board observes that lumbar strain has not been assessed during the appeal on appeal.  Instead, he has been found to have degenerative joint disease of the lumbar spine.  Absent a finding of unfavorable ankylosis, which has not been shown by the evidence of record, a rating in excess of 40 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.

Additionally, the Board has considered whether a higher rating is warranted based on incapacitating episodes.  However, the clinical records contain no indiction that the appellant has been prescribed bed rest by any physician for his lumbar spine disability.  As such a rating in excess of 40 percent is not warranted for incapacitating episodes.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record is clear that the Veteran experiences significant pain.  Pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of those assigned herein based on functional loss, including due to pain.  Moreover, to the extent that the examinations may be deficient in not estimating additional functional limitation during periods of flare-up, such is harmless error, because without a showing of ankylosis the disability picture does not most nearly approximate the next-higher rating percentage.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, while the Veteran has reported radiating pain from his back into the lower extremities, the available evidence does not demonstrate diagnoses of any neurological condition.  Notably, the January 2017 VA examiner determined that such symptoms did not amount to sciatica or radiculopathy.  Additionally, during the February 2010 VA examination, it was reported that the Veteran had a history of erectile dysfunction.  However, the medical evidence, to include subsequent VA examinations, does not show a diagnosis of erectile dysfunction or otherwise suggest that such condition is related to the appellant's service-connected lumbar spine disability.  Thus, a separate evaluation for additional neurological disability is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

ORDER

Entitlement to a rating higher than 40 percent for a lumbosacral strain (i.e., a low back or lumbar spine disability).


REMAND

The Veteran asserts that a TDIU is warranted.  Specifically, he contends that his service-connected lumbar spine disability precludes him from obtaining and maintaining substantially gainful employment. 

The Board observes that service connection is in effect for lumbosacral strain, rated as 40 percent disabling.  A review of the evidence shows that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  Pursuant to the Board's May 2014 remand directives, a VA examiner was to comment on whether the Veteran's degenerative joint disease was caused or aggravated by the Veteran's service-connected lumbosacral strain.  

A VA examination was provided in January 2017, which confirmed the diagnosis of degenerative joint disease of the lumbar spine.  An opinion was provided in May 2017 in which the examiner opined that the diagnosed degenerative joint disease was due to the appellant's age and was not related to the  service-connected lumbar spine disability.  However, an opinion regarding aggravation was not provided.  In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Moreover, the file demonstrates unemployability but the Veteran does not meet the threshold for a schedular award under 38 C.F.R. § 4.16(a).  An opinion with respect to whether TDIU is warranted on an extraschedular basis should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's degenerative joint disease of the lumbar spine.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's degenerative joint disease of the lumbar spine was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's degenerative joint disease of the lumbar spine was caused by his service-connected lumbosacral strain?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's degenerative joint disease of the lumbar spine has been aggravated (chronically worsened) by his service-connected lumbosacral strain?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the clinician cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16 (b) (2016).

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


